On June 21, 1995, it was ordered that the said Andrew Greer, Jr. be committed to the Department of Corrections and Human Services pursuant to Section 46-18-201(e), Montana Code Annotated to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment for the term of ten (10) years. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings, Montana, for 16 days. It is further ordered that special conditions shall apply as stated in the June 21, 1995 judgment. In the event that defendant shall become gainfully employed, the defendant shall make restitution toward the amount of twenty-nine thousand one hundred ninety-one dollars ($29,191.00). Said restitution shall be made payable in monthly payments on a schedule to be supervised and regulated by the Adult Probation and Parole Field Services and to be made payable to the Clerk of Court, P.O. Box 35030 (Room 704, Courthouse), Billings, Montana, 59107, and the said Clerk of Court is hereby ordered to distribute the money collected to: Allstate Insurance, 1215 North 24th Street, Billings, Montana 59102, $29,191.00. The defendant is further notified that the law imposed upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year pro-rated at Tan Dollars ($10.00) per month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for this conviction pursuant to Statute 46-18-236, Montana Code Annotated. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County.
*85DATED this 1st day of November, 1995.
On October 19, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Josh VanDeWetering, Deputy County Attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed and requested that his petition be dismissed.
It is hereby ordered that the petition is dismissed.
Done in open Court this 19th day of October, 1995.
Hon. John Warner, Chairman, Hon. Ted O. Lympus, Member, Hon. Jeffrey M. Sherlock, Member.